Dismissed and Opinion Filed September 8, 2020




                                   In The
                         Court of Appeals
                  Fifth District of Texas at Dallas
                           No. 05-19-01248-CV
                           No. 05-19-01382-CV

    CITY OF TERRELL, TEXAS, AND MIKE SIMS, INTERIM CITY
MANAGER OF THE CITY OF TERRELL, IN HIS OFFICIAL CAPACITY,
                         Appellants
                             V.
  FREDERICK GEORGE EDMONDS; GUIDO COSTA; BETTE COSTA;
  TERRY ANGLIN; PATRICIA ANGLIN; JEFF WARREN; MAUREEN
 WARREN; GUY LUNA; PAUL RITTMULLER; HENRY RITTMULLER;
SUZANNE BAKER; KENNETH WATTERSON; LECELIA WATTERSON;
 ROCKY YATES; JENNIFER YATES; JOSEPH DARST; DIANE DARST;
CRYSTAL KINNEY; JUSTIN KINNEY; JOHNNY BEAN; BRENDA BEAN;
   STEVEN ANGELL; MARY ANGELL; JIMMY DAVIDSON; PATSY
 DAVIDSON; LOCKHART, HARRISON, & LOCKHART, LLC BY AND
  THROUGH HERMAN LOCKHART, CAROL LOCKHART, AND BILL
 HARRISON; LESLIE MCFARLIN; LAVERNE MCFARLIN; TIMOTHY
SINNOTT; CHARLES RUSHING; GEORGE TAYLOR; TROY TINDALL;
    BILL HUCHMAKER; RANDY FIVECOAT; AND JAMES AYERS,
                        APPELLEES

              On Appeal from the County Court at Law No. 2
                         Kaufman County, Texas
                   Trial Court Cause No. 103352-CC2

                      MEMORANDUM OPINION
             Before Justices Schenck, Osborne, and Pedersen, III
                      Opinion by Justice Pedersen, III
        Appellees collectively sought declaratory judgment and injunctive relief

against the City of Terrell, Texas and Mike Sims, interim City manager of the City

of Terrell—in his official capacity—(collectively, the “City”) in relation to the

City’s efforts to annex areas along Interstate Highway 20 (“IH-20”), United States

Highway 80 (“US 80”), State Highway 34 (“SH 34”), and State Highway 205 (“SH

205”) in 1,000-foot wide strips. The City filed a plea to the jurisdiction. The trial

court heard evidence and entered an order granting appellees’ requested temporary

injunction, which the City appealed (No. 05-19-01248-CV). Afterward, the trial

court entered a separate order denying the City’s plea to jurisdiction, which the City

also appealed (No. 05-19-01382-CV).1

        After reviewing the parties’ briefs and the record, we vacate the trial court’s

order granting the temporary injunction, and we reverse the trial court’s order

denying appellants’ plea to the jurisdiction. We dismiss appellees’ suit for lack of

subject-matter jurisdiction.

                                             I.       BACKGROUND

        A. The City’s Annexation Efforts

        The City lies within Kaufman County, Texas and is surrounded by four

entryways—IH-20, US 80, SH 34, and SH 205 (“entryways”). The City sought to



    1
      Apart from the non-jurisdictional issues relating to the trial court’s temporary injunction, the parties’
briefs in the two appellate proceedings before this Court are substantively identical. Because the legal issues
and our conclusions are the same, we treat the cases as companions and address them together in this
opinion.
                                                     –2–
annex 1,000-foot wide strips along these entryways with “the purpose of making

Terrell better” by maintaining and promoting “quality in [its] entryways.” See TEX.

LOC. GOV’T CODE §§ 43.014, 43.054, 43.0545, 43.1055 (governing municipal

annexation of land, width requirements, adjacent areas, and roads).

        On April 16, 2019, the City passed Resolution 927, which directed the city

manager to create a service plan for certain areas along the entryways to be annexed.

On May 2, 2019, the City passed Resolution 928, which provided additional

direction to the city manager, including creation of discrete sub-areas or sub-sections

related to the annexation areas.

        In June 2019, the City passed Resolutions 931, 932, 933, and 934, which set

public hearings regarding the proposed annexation for August 15, 2019, and August

20, 2019.2 The purpose of these August hearings was for the City Council to hear

feedback about the proposed annexation.3 The City mailed annexation notice

letters—which provided a color map of the proposed annexation areas and gave

notice of the public hearings—to landowners in the potential annexation areas.4 The



    2
     These resolutions also (1) directed and authorized the Secretary of the City “to cause notice of such
public hearing to be published once in a newspaper having general circulation in the City;” (2) directed the
City Manager “to order a description of the proposed property to be annexed by the City” with specificity
by metes and bounds; and (3) directed that “notice shall be sent to the affected property owners … notifying
them of the proposed annexation.”
    3
     We note appellees’ testimony that they were not permitted to ask questions to the city council during
the August hearing(s).
    4
     The City further published notice of the August 15, 2019 and August 20, 2019 public hearings in the
Terrell Tribune.


                                                   –3–
City held both annexation public hearings, explaining the annexation process and

service plans for the areas along the entryways in their respective phases. These

August hearings did not include a City Council vote on the proposed annexation

ordinances.

        The City’s Home Rule Charter requires that a proposed ordinance must be

considered at two separate meetings for the ordinance to be effective.5 On September

13, 2019, the City posted the agenda for the September 17, 2019 City Council

meeting at which the City would “consider the annexation ordinances on first

reading.” The agenda designated the proposed annexation areas into individual

ordinances, included descriptions by metes and bounds, and revealed the plan to

follow sequential annexation—annexation in separate phases over time—through

ten separate annexation ordinances.6 The City’s first reading of the proposed

annexation did not occur due to the trial court’s Temporary Restraining Order.

        B. Appellees’ Petition for Declaratory Judgment and Injunctive Relief

        On September 13, 2019, appellees filed their original petition. Appellees

consist of landowners who either:




    5
      “No ordinance shall be finally adopted until it has been considered and favorably acted on by the
council at two (2) separate meetings of the city council held at least seven (7) days apart except as is
otherwise expressly provided for in this charter, or except as authorized by State law.” Terrell, Tex., Code
City Charter § 2.13, https://drive.google.com/drive/folders/0B-6XMbREP4X2YUhwRHlKM0ZvSjg (last
visited Aug. 24, 2020).
    6
     The City proposed sequential annexation because much of the property being proposed for was located
outside of the City’s one-mile extraterritorial jurisdiction.
                                                   –4–
      (a)    own land that is not currently in the City’s extraterritorial jurisdiction

      whose property would be included within the City’s corporate limits should

      the proposed annexation occur;

      (b)    own land that is currently in the City’s extraterritorial jurisdiction

      whose property would be included within the City’s corporate limits should

      the proposed annexation occur; or

      (c) own land that is not currently in the City’s extraterritorial jurisdiction

      whose property would be placed within the City’s extraterritorial

      jurisdiction—but not in the City’s corporate limits—should the proposed

      annexation occur.

Appellees’ petition sought a declaratory judgment that the City violated the Texas

Open Meeting Act (“TOMA”) and included a request for injunctive relief. Appellees

claimed the City’s proposed annexation violated the City Charter and Chapters 42

and 43 of the Texas Local Government Code by seeking to annex land that falls

outside of the City’s extraterritorial jurisdiction (and is otherwise not owned by the

City). Appellees claimed procedural violations concerning the City’s notice of the

proposed annexation under TOMA—that “[t]he issuance of notices for these

annexation procedures lack a full legal description so as to give an ordinary

individual notice that their land would annexed.”

      On September 13, 2019, without notice to the City, appellees obtained a

Temporary Restraining Order from the trial court, which (1) enjoined the City from

                                         –5–
“annexing or attempting to annex any of the properties listed in” the various

annexation phases and (2) set the temporary injunction hearing for September 26,

2019. On September 23, 2019, the City filed a plea to the jurisdiction.

      C. Temporary Injunction Hearing and Plea to Jurisdiction

      The trial court conducted the temporary injunction hearing on September 26

and 27, 2019. The trial court heard testimony from several appellees and the sole

witness for the City, Sims. Sims explained the purpose of the two ordinance reading

meetings, stating:

      The first reading of any ordinance is not the adoption of the ordinance.

      The first reading says, [‘]Okay, we're approving this so that we are
      allowing ourselves as council to consider for final adoption on second
      reading.[’]

      So[,] while we were going to consider action at council on the 17th and
      the 26th, … anything that came in at the last minute related to an
      agricultural non-annexation agreement, we would be able to include in
      the reading that matters.

      The reading that matters is the second reading because that’s actually
      the adoption of the ordinance.

The trial court heard testimony that the City Council had not voted on the proposed

annexation ordinances at any reading.

      On October 8, 2019, the trial court entered a temporary injunction, which

enjoined the City from “annexing or attempting to annex any of the properties listed




                                        –6–
in” the various annexation phases. The City appealed this temporary injunction by

interlocutory appeal.7

        On November 7, 2019, the trial court heard the City’s plea to jurisdiction,

which was grounded in its position that “the court does not have subject matter

jurisdiction over Plaintiffs’ request[s].” That same day, the trial entered an order

denying the City’s plea to jurisdiction, which the City also appealed.8

                                   II.      ISSUES RAISED ON APPEAL

        The City raises the following eight jurisdictional and non-jurisdictional issues

on appeal:

        1.     Does the Injunction Order violate the separation of powers
        doctrine set forth in Article II, § 1 of the Texas Constitution by
        enjoining the Terrell City Council from exercising its legislative right
        to vote on annexation ordinances, and do Appellees have standing to
        assert such a claim? (Jurisdictional Issue)

        2.     Does the Injunction Order violate the ripeness doctrine by
        enjoining the Terrell City Council from exercising its legislative right
        to vote on annexation ordinances given that if, and only if, the City
        actually votes to annex any, or all, of the properties of which Appellees
        complain, will there be a ripe and justiciable controversy for the court
        to adjudicate, and do Appellees have standing to assert such a claim?
        (Jurisdictional Issue)

        3.    Do Appellees possess standing to seek to enjoin the Terrell City
        Council from exercising its legislative right to vote on annexation
        ordinances based on alleged violations of TOMA given that TOMA

    7
      Texas Civil Practices and Remedies Code section 51.014 permits appeal from a county court at law’s
interlocutory order that “grants or refuses a temporary injunction…” TEX. CIV. PRAC. & REM. CODE §
51.014(a)(4).
    8
      Texas Civil Practices and Remedies Code section 51.014 permits appeal from a county court at law’s
interlocutory order that “grants or denies a plea to the jurisdiction by a governmental unit…” CIV. PRAC. &
REM. § 51.014(a)(8).
                                                   –7–
      may not be used in an annexation lawsuit to challenge alleged notice
      deficiencies, and other procedural issues, as such challenges may only
      be asserted by the State in a quo warranto proceeding? (Jurisdictional
      Issue)

      4.     Do those Appellees, whose asserted harm will be that their
      respective properties will be placed within the City’s extraterritorial
      jurisdiction (but not within the City limits) if the Terrell City Council
      exercises its legislative right to vote on annexation ordinances, possess
      standing given that being placed in a city’s extraterritorial jurisdiction
      is not a legally cognizable injury? (Jurisdictional Issue)

      5.     Did the trial court, in granting the Injunction Order, abuse its
      discretion by misapplying the law to the established facts in finding that
      the City violated its Home-Rule Charter, the Municipal Annexation
      Act, and TOMA? (Non-jurisdictional Issue)

      6.     Did the trial court, in granting the Injunction Order, abuse its
      discretion given that the evidence did not reasonably support the
      determination of a probable right of recovery? (Non-jurisdictional
      Issue)

      7.     Did the trial court, in granting the Injunction Order, abuse its
      discretion given that the evidence did not reasonably support that there
      was both imminent and irreparable harm? (Non-jurisdictional Issue)

      8.     Did the trial court, in granting the Injunction Order, abuse its
      discretion given that there is a clear and available adequate remedy at
      law? (Non-Jurisdictional Issue)

We address the second and third issues as they are dispositive.

                              III.   STANDARDS OF REVIEW

      A. Temporary Injunction

      In addressing evidence supporting a trial court's injunction order, we review

a trial court’s order that grants or denies a request for a temporary injunction under

an abuse of discretion standard. RWI Constr., Inc. v. Comerica Bank, 583 S.W.3d

                                         –8–
269, 274 (Tex. App.—Dallas 2019, no pet.) (citing Butnaru v. Ford Motor Co., 84
S.W.3d 198, 204 (Tex. 2002)). If the trial court abused its discretion in granting such

relief, the reviewing court should reverse the temporary injunction order. Id. “The

reviewing court must not substitute its judgment for the trial court’s judgment unless

the trial court’s action was so arbitrary that it exceeded the bounds of reasonable

discretion.” Butnaru, 84 S.W.3d at 204. When we address the trial court's

jurisdiction to enter an injunction order, we employ a de novo standard. See City of

McKinney v. Hank's Rest. Group, L.P., 412 S.W.3d 102, 109 (Tex. App.—Dallas

2013, no pet.).

      B. Plea to Jurisdiction

      A trial court’s ruling on a plea challenging subject matter jurisdiction is

reviewed de novo. City of Dallas v. Redbird Dev. Corp., 143 S.W.3d 375, 380 (Tex.

App.—Dallas 2004, no pet.) (citing Mayhew v. Town of Sunnyvale, 964 S.W.2d 922,

928 (Tex. 1998)). A plea to the jurisdiction is a dilatory plea, the purpose of which

is to defeat a cause of action based on lack of subject-matter jurisdiction without

regard to the merits of the claim. Town of Fairview v. Lawler, 252 S.W.3d 853, 855–

56 (Tex. App.—Dallas 2008, no pet.) (citing Bland Indep. Sch. Dist. v. Blue, 34
S.W.3d 547, 554 (Tex. 2000)).

                                     IV.    DISCUSSION

      An applicant for a declaratory judgment must demonstrate the trial court’s

subject-matter jurisdiction. See Patterson v. Planned Parenthood of Houston & Se.

                                           –9–
Tex., Inc., 971 S.W.2d 439, 442 (Tex. 1998) (holding that ripeness and standing

doctrines are threshold issues implicating subject-matter jurisdiction).

      “Subject matter jurisdiction is essential to the authority of a court to decide a

case.” Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993).

The doctrines of ripeness and standing are threshold issues implicating subject-

matter jurisdiction. Patterson v. Planned Parenthood of Houston & Se. Tex., Inc.,

971 S.W.2d 439, 442 (Tex. 1998). The plaintiff bears the burden of alleging facts

that affirmatively show the trial court has subject matter jurisdiction. Lawler, 252
S.W.3d at 856.

      A. Ripeness Doctrine

      Ripeness is an element of subject-matter jurisdiction. City of Dallas v. Chicory

Court Simpson Stuart, L.P., 271 S.W.3d 412, 417 (Tex. App.—Dallas 2008, pet.

denied) (citing Mayhew, 964 S.W.2d at 928); see also Sw. Elec. Power Co. v. Lynch,

595 S.W.3d 678, 682 (Tex. 2020). Ripeness focuses on when an action may be

brought. Waco Indep. Sch. Dist. v. Gibson, 22 S.W.3d 849, 851 (Tex. 2000). Under

the ripeness doctrine, we consider whether, at the time a lawsuit is filed, the facts are

sufficiently developed “‘so that an injury has occurred or is likely to occur, rather

than being contingent or remote.’” Id. at 852 (quoting Patterson, 971 S.W.2d at 442).

Ripeness analysis focuses on whether the case involves “‘uncertain or contingent

future events that may not occur as anticipated or may not occur at all.’” Id. (quoting

Patterson, 971 S.W.2d at 442). A case is not ripe when determining whether the

                                         –10–
plaintiff has a concrete injury depends on contingent or hypothetical facts or upon

events that have not yet come to pass. Id.

        It is fundamental that a court has no jurisdiction to render an advisory opinion

on a controversy that is not yet ripe. Camarena v. Tex. Employment Comm’n, 754
S.W.2d 149, 151 (Tex. 1988) (citing City of Garland v. Louton, 691 S.W.2d 603

(Tex. 1985)). By focusing on whether the plaintiff has a concrete injury, the ripeness

doctrine allows courts to avoid premature adjudication and serves the constitutional

interests in prohibiting advisory opinions. Gibson, 22 S.W.3d at 852. Should the trial

court lack subject-matter jurisdiction, any order or judgment rendered by the trial

court is void, rather than voidable. Redbird Dev. Corp., 143 S.W.3d 375 at 380; In

re United Automobile Ass’n, 307 S.W.3d 299, 309-10 (Tex. 2010); Mapco v.

Forrest, 795 S.W.2d 700,703 (Tex. 1990).

        Ripeness Analysis

        Here, appellees claim that the proposed annexation substantively violated the

City Charter and Chapters 42 and 43 of the Texas Local Government Code because

it seeks to annex land that is not within the City’s extraterritorial jurisdiction and is

not otherwise owned by the City. The trial court entered an order enjoining the City

from “annexing or attempting to annex” properties after appellees complained of

injury relating to the proposed annexation ordinance.9 Home-rule municipalities,


    9
      “A municipality may annex area only in its extraterritorial jurisdiction unless the municipality owns
the area.” LOC. GOV'T § 43.014.
                                                  –11–
such as the City of Terrell, “‘derive their powers from the Texas Constitution,’

‘possess the full power of self government,’ and generally, ‘look to the Legislature

not for grants of power, but only for limitations on their power.’” Carruth v.

Henderson, No. 05-19-01195-CV, 2020 WL 4199065, at *1 (Tex. App.—Dallas

July 22, 2020, no pet. h.) (quoting In re Sanchez, 81 S.W.3d 794, 796 (Tex. 2002);

see Tex. Ass’n of Bus. , 852 S.W.2d at 444–45.

         Appellees contend, without citation to authority, that “ripeness after

annexation proceedings have begun but before the final ordinances have been read

has never been an issue.” However, at the time of the temporary restraining order

and temporary injunction, the City had not completed the act of adopting the

annexation ordinance. Although appellees contend that there is continuing, ongoing,

and imminent harm relating to the annexation, the disputed annexation is contingent

upon the City considering and voting on the proposed annexation ordinance in two

separate meetings of the City Council. See Terrell, Tex., City Charter § 2.13. The

record indicates that the City Council has neither read nor voted on the proposed

annexation ordinances at any meeting(s). Without adopting the ordinances on the

second reading by vote, the City had made no final decision on the proposed

annexation.10 See id. Thus, the City had taken no action to violate either (i) the City

Charter or (ii) the Texas Local Government Code as appellees allege regarding the


    10
      We note that the City Council has equal power to vote for or against the proposed annexation. Terrell,
See Tex., City Charter § 2.12(d). Thus, the City Council may vote against the proposed annexation.
                                                  –12–
proposed annexation. Instead, the record shows that the City proposed an

annexation, noticed landowners regarding the annexation, and listened to feedback

on the proposed annexation from landowners at two hearings. The record does not

indicate that appellees have suffered injury or that harm is imminent. Appellees’

concerns are not justiciable at this time—their case is not ripe.11

         We conclude that because the City had made no final decision regarding the

proposed annexation ordinances, appellees’ allegations that the City violated its

charter and the Texas Local Government Code are not ripe for adjudication.12 Accord

TCI W. End, Inc. v. City of Dallas, 274 S.W.3d 913, 921 (Tex. App.—Dallas 2008,

no pet.) (affirming plea to jurisdiction that dismissed inverse condemnation claim as

not ripe when municipality had made no final decision on revocation of building

demolition permit). The trial court lacked subject-matter jurisdiction to grant the

September 13, 2019 temporary restraining order and the October 8, 2019 temporary

injunction. We sustain the City’s second issue.




    11
       See Housing Auth. of City of Harlingen v. Valdez, 841 S.W.2d 860, 866 (Tex. App.—Corpus Christi
1992, writ denied) (“a justiciable controversy does not exist where an advisory opinion is being sought if a
party requests a court to render a declaratory judgment premised upon the occurrence of a future,
hypothetical event.”); Southern Nat’l Bank of Houston v. City of Austin, 582 S.W.2d 229, 237 (Tex. App.—
Tyler 1979, writ ref’d n.r.e.) (property owners’ apprehension that their property would be zoned under
challenged zoning provision at a future date was insufficient to justify declaratory judgment; “[w]e do not
feel that this apprehension of a contingency makes a proper subject for declaratory relief.”).
    12
       We note that our opinion addresses strictly this litigation brought by appellees. Nevertheless,
appellees are free to engage in political advocacy, debate, and discussion with the City.
                                                  –13–
         B. Standing Doctrine

         Standing is a party’s justiciable interest in a controversy and is a component

of subject matter jurisdiction. Lawler, 252 S.W.3d at 855 (citing Nootsie, Ltd. v.

Williamson County Appraisal Dist., 925 S.W.2d 659, 661–62 (Tex. 1996)). Standing

focuses on who is entitled to bring an action and is determined at the time the suit is

filed in the trial court. Id. (citing M.D. Anderson Cancer Ctr. v. Novak, 52 S.W.3d
704, 708 (Tex. 2001)). If a party lacks standing to bring an action, the trial court

lacks subject matter jurisdiction to hear the case. Id. (citing Tex. Ass’n of Bus., 852
S.W.2d at 444–45).

         Standing Analysis

         Appellees contend that they have standing to proceed with their claims under

TOMA. Appellees allege that the City failed to follow the procedure for noticing

annexation as required by TOMA.13 Appellees argue that the City’s notices were

inadequate and should have provided more detailed notice to notify landowners of

the proposed annexation. We addressed the issue of a landowner challenging

annexation in response to a City’s alleged failure to meet TOMA’s notice

requirements in Town of Fairview v. Lawler. 252 S.W.3d at 855. In Lawler, we held:

         A quo warranto proceeding is the “only proper method for attacking the
         validity of a city’s annexation of property” unless the annexation is

    13
       “A governmental body shall give written notice of the date, hour, place, and subject of each meeting
held by the governmental body.” TEX. GOV’T CODE ANN. § 551.041. “The Act is intended to safeguard the
public’s interest in knowing the workings of its governmental bodies.” Cox Enterprises, Inc. v. Bd. of
Trustees of Austin Indep. Sch. Dist., 706 S.W.2d 956, 960 (Tex. 1986). The notice “should specifically
disclose the subjects to be considered at the upcoming meeting.” Id. at 959.
                                                  –14–
      wholly void. Alexander Oil Co. v. City of Seguin, 825 S.W.2d 434, 436
      (Tex. 1991); see City of Rockwall v. Hughes, 246 S.W.3d 621, 627
      (Tex. 2008) (decision in Alexander Oil affirmed rule that unless
      annexation is void or Legislature has expressly granted private right to
      challenge annexation in some manner, quo warranto proceeding
      brought by State is only proper means of attacking municipality’s
      annexation in court). …

      In his suit for declaratory judgment and injunctive relief, Lawler does
      not contend the Legislature expressly granted him a private right to
      challenge the annexation.
Id. at 856.

      Similar to Lawler, appellees acknowledge that they cannot directly challenge

the City’s proposed annexation notices and other related procedural matters as such

challenges must be brought by the State. Nonetheless, appellees seek to circumvent

the quo warranto doctrine by asserting that TOMA provides a private right to sue,

an avenue we rejected in Lawler:

      Lawler next claims the Town’s notice of the meeting to annex his
      property “did not meet the notice requirements mandated by the Texas
      Open Meetings Act.” The only proper method for challenging
      “procedural irregularities such as lack of notice, adequacy of the service
      plan, lack of a quorum for hearing, and other defects in the process of
      adopting an annexation ordinance” is a quo warranto suit by the State.
      City of San Antonio, 70 S.W.3d at 210; see Laidlaw Waste Sys. (Dallas),
      Inc. v. City of Wilmer, 904 S.W.2d 656, 658 (Tex.1995). …

      Lawler’s challenge to the Town’s authority to annex his property based
      on open meetings act violations fails for lack of standing.
Id. at 857. (parenthetical omitted).

      In their argument for standing, appellees rely on City of San Antonio v.

Hardee, wherein landowners’ challenge to the City of San Antonio’s annexation of

                                        –15–
land—complaining of failure to meet the notice requirements of TOMA—survived

a plea to the jurisdiction. City of San Antonio v. Hardee, 70 S.W.3d 207, 213 (Tex.

App.—San Antonio 2001, no pet.).14 However, appellees reliance on Hardee is

misplaced. While we respect our sister courts’ decisions, we are not bound by their

precedent. In civil matters, “this Court is bound by decisions of the United States

Supreme Court, the Texas Supreme Court, and prior decisions of this Court.” Owen

v. Jim Allee Imports, Inc., 380 S.W.3d 276, 284 (Tex. App.—Dallas 2012, no pet.).15

We are bound by our decision in Lawler. Thus, we reject appellees’ reliance on

Hardee.

          Because appellees’ assertion of TOMA in this case is indistinguishable from

the assertion made by the landowner in Lawler, and in light of our de novo review



    14
         Our sister court held:
          In this case, the standing provision of the Texas Open Meetings Act conflicts with prior
          common law limiting individual remedies for improper annexation. … If the legislature
          wanted to exempt annexation challenges from the mandamus and injunction remedies
          provided for violations of the Open Meetings Act, it could have done so. It did not.

          …

          The Open Meetings Act is designed to allow the public notice “concerning the transactions
          of public business.” … This Court has held the Open Meetings Act to be a remedial statute
          which should be liberally construed to effect its purpose. Annexation is unquestionably
          public business affecting large numbers of taxpayers and landholders. Under the Open
          Meetings Act, a single challenge to the City’s alleged violation would invalidate the
          annexation in its entirety. This eliminates one of the primary arguments for a limitation of
          individual actions, that is, the concern that a suit would be effective only as to the parties
          that brought the action, potentially leading to a plethora of successive suits by individual
          landowners and risking conflicting results.

Hardee, 70 S.W.3d at 213 (internal citations omitted).
    15
       “Those familiar with Texas court practice are aware that the trial courts must follow the decisions of
the intermediate courts in their own geographic region.” Owen, 380 S.W.3d at 284.
                                                     –16–
of the court’s orders, we must conclude that appellees’ challenge to the City’s

proposed annexation based on TOMA violations fails for lack of standing. See

Lawler, 252 S.W.3d at 856. We sustain the City’s third issue.

                                    V.       CONCLUSION

      Because of our resolution of these jurisdictional issues, we need not reach the

City’s remaining issues. We vacate the October 8, 2019 temporary injunction, and

we reverse the trial court’s order denying the City’s plea to the jurisdiction. We

dismiss the case for want of jurisdiction.




                                             /Bill Pedersen, III//
                                             BILL PEDERSEN, III
191248f.p05                                  JUSTICE
191382f.p05




                                         –17–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

CITY OF TERRELL, TEXAS, AND                   On Appeal from the County Court at
MIKE SIMS, INTERIM CITY                       Law No. 2, Kaufman County, Texas
MANAGER OF THE CITY OF                        Trial Court Cause No. 103352-CC2.
TERRELL, IN HIS OFFICIAL                      Opinion delivered by Justice
CAPACITY, Appellants                          Pedersen, III. Justices Schenck and
                                              Osborne participating.
No. 05-19-01248-CV           V.

FREDERICK GEORGE
EDMONDS, ET AL., Appellees

      In accordance with this Court’s opinion of this date, the October 8, 2019 Order
on Plaintiffs' Request for a Temporary Injunction of the trial court is VACATED,
and the cause is DISMISSED for want of jurisdiction.

     It is ORDERED that appellants CITY OF TERRELL, TEXAS, AND MIKE
SIMS, INTERIM CITY MANAGER OF THE CITY OF TERRELL, IN HIS
OFFICIAL CAPACITY, recover their costs of this appeal from appellees
FREDERICK GEORGE EDMONDS, ET AL.

Judgment entered this 8th day of September, 2020.




                                       –18–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

CITY OF TERRELL, TEXAS, AND                   On Appeal from the County Court at
MIKE SIMS, INTERIM CITY                       Law No. 2, Kaufman County, Texas
MANAGER OF THE CITY OF                        Trial Court Cause No. 103352-CC2.
TERRELL, IN HIS OFFICIAL                      Opinion delivered by Justice
CAPACITY, Appellants                          Pedersen, III. Justices Schenck and
                                              Osborne participating.
No. 05-19-01382-CV           V.

FREDERICK GEORGE
EDMONDS, ET AL., Appellees

      In accordance with this Court’s opinion of this date, the November 7, 2019
Order Denying Defendant City of Terrell’s Plea to the Jurisdiction of the trial court
is REVERSED. The City of Terrell’s plea to the jurisdiction is GRANTED, and
the cause is DISMISSED for want of jurisdiction.

     It is ORDERED that appellants CITY OF TERRELL, TEXAS, AND MIKE
SIMS, INTERIM CITY MANAGER OF THE CITY OF TERRELL, IN HIS
OFFICIAL CAPACITY, recover their costs of this appeal from appellees
FREDERICK GEORGE EDMONDS, ET AL.


Judgment entered this 8th day of September, 2020.




                                       –19–